Name: Commission Regulation (EEC) No 2835/86 of 12 September 1986 amending for the third time Regulation (EEC) No 628/86 authorizing the Kingdom of Spain temporarily to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 86 Official Journal of the European Communities No L 261 /9 COMMISSION REGULATION (EEC) No 2835/86 of 12 September 1986 amending for the third time Regulation (EEC) No 628/86 authorizing the Kingdom of Spain temporarily to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (5) thereof, Whereas Commission Regulation (EEC) No 628/86 ('), as last amended by Regulation (EEC) No 2459/86 (2), autho ­ rized Spain, for the period from 1 March to 31 August 1986, to increase import duties on sunflower oil-cake to avoid disturbance of its internal market in such oil-cake in the light of developments on the world market ; Whereas available data on forward delivery prices of sunflower oil-cake show that prices have levelled off at or around the levels of March 1986 : whereas, under such circumstances, the measures should be extended until the end of September ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 628/86, '31 August 1986' is hereby replaced by '30 September 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p . 7 . (2 OJ No L 211 , 1 . 8 . 1986, p . 1 .